Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Claim Status
Claims 1, 4, 11, 13-15, 17, 22, 27-28, 34-37, 45-46 and 50-52 are pending. Claims 1, 27-28, 36 and 51-52 have been amended. Claims 1, 4, 11, 13-15, 17, 22, 27 and 50-52 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, modified poloxamer (x is 65, y is 100, z is 65, m is 1, L is -C(O)(CH2)n, n is 2, and A is -COO-), gelatin, and methacrylate. Claims 28, 34-37 and 45-46 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This rejection has been modified.
Claims 1, 4, 11, 13-15, 17, 22, 27 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Macromolecular Research, Vol. 18, No. 4, pp 387-391 (2010)) in view of Hutson et al. (TISSUE ENGINEERING: Part A, Volume 17, Numbers 13 and 14, 2011) as evidenced by Bart et al. (Lab Chip, 2009, 9, 3481–3488), Park et al. (Journal of Experimental Nanoscience, 4:3, 269-275, 2009) and of Van Den Bulcke et al. (Biomacromolecules 2000, 1, 31-38).
Kim et al. teach monocarboxylated Pluronic coupled with gelatin by EDC/NHS to obtain a gelatin-grafted Pluronic (page 388, left column, 4th para; Figure 1).
Kim et al. further teach that “[T]he choice of biomaterial is also critical to the success of such tissue engineering approaches in cartilage repair. Tissue engineering has recently been proposed as a promising therapeutic discipline for repairing or to replace diseased lost tissues” (page 388, left column, 1st para).
As evidenced by Bart et al., a carboxylate molecule (such as the monocarboxylated Pluronic of Kim et al.) loses a hydrogen upon reaction with the crosslinker EDC (see Figure 1). Thus, the gelatin-grafted Pluronic of Kim et al. comprises a modified poloxamer having a negative charged moiety (i.e. carboxylate) and a peptide (i.e. gelatin).
Kim et al. do not teach the gelatin has a positively charged moiety.

It would have been obvious to one of ordinary skill in the art to use GelMA (in place of gelatin) in the invention of Kim et al. because Hutson et al. teach that Methacrylated gelatin (GelMA), yields an enzymatically degradable, photocrosslinkable hydrogels for cell culture and tissue-engineering applications.
One of ordinary skill in the art would have been motivated to do so because Hutson et al., just like Kim et al., is drawn to hydrogels for tissue-engineering applications wherein gelatin (or gelatin methacrylate) is coupled by EDC/NHS.
Furthermore, the skilled artisan would have reasonably expected to obtain an enzymatically degradable, photocrosslinkable hydrogel useful for cell culture and tissue-engineering applications because Hutson et al. teach that Methacrylated gelatin (GelMA), yields an enzymatically degradable, photocrosslinkable hydrogels for cell culture and tissue-engineering applications.
Therefore, the skilled artisan would have arrived at the instantly claimed hydrogel composite comprising the poloxamer of Formula (I).

With respect to claim 11, as evidenced by Park et al., monocarboxylated Pluronic F127 (i.e. the poloxamer of Kim et al.) has the structure depicted below (see Figure 1),

    PNG
    media_image1.png
    89
    591
    media_image1.png
    Greyscale

which corresponds to instantly claimed poloxamer of formula (I), wherein L is -C(O)(CH2)2 (i.e. the elected species).
With respect to claims 13 and 50, Kim et al teach Pluronic F127 (i.e. the poloxamer) has a molecular weight of 12.6 kDa, and further teach that the product was dialyzed against distilled water using a membrane with a molecular weight cut off of 20 kDa (page 388, left column, 4th para). 
With respect to claim 17, as evidenced by Van Den Bulcke et al., in methacrylamide-modified gelatin, the -amino groups (of lysine residues) are substituted with methacrylamide). Thus, the Methacrylated gelatin of Hutson et al. would inherently have the second charged moiety (i.e. methacrylate) located on the side chain of the amino acid (i.e. lysine). Alternatively, it would have been obvious to make the Methacrylated gelatin of Hutson et al. by substituting the -amino groups of lysine residues because Van Den Bulcke et al. teach that said -amino groups are available for conjugation with a methacrylate moiety.
With respect to claims 27 and 51-52, Kim et al. do not disclose the 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum amount of poloxamer and gelatin by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 7/16/2021 have been fully considered but they are not persuasive.
Applicant argues that “[B]art discloses that a carboxylate is first reacted into an amine-reactive NHS-ester. Since the carboxylate is reacted into the amine-reactive NHS-ester, the carboxylate is no longer present in the reaction mixture after the amine-reactive NHS-ester is formed”.
Applicant also argues that “[t]he monocarboxylated Pluronic of Kim would be consumed and reacted into the corresponding amine-reactive NHS-esrt before the gelatin is even added to the reaction. Hence, as evidenced by Bart, the carboxylate would not be present as a single phase with the gelatin in the reaction scheme of FIG. 1 of Kim, since Bart does not disclose the carboxylate and gelatin can exist concurrently”.

As discussed in the rejection above, the evidentiary reference of Bart et al. clearly shows that the carboxylated molecule (i.e. the monocarboxylated Pluronic of Kim et al.) loses a hydrogen upon reaction with the crosslinker EDC (see Figure 1, depicted below, where the first compound (1-COOH) upon reaction with EDC loses a hydrogen (thus, resulting in the compound 1-COO-), which will then form the second compound (i.e. unstable reactive O acylsourea ester).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


This negative charged molecule (i.e. the semi stable amine-reactive NHS-ester shown in Fig. 1 of Bart) would then be reacted with the positive charged GelMA of Hutson et al. in order to couple these two molecules.
Therefore, in contrary to Applicant’s arguments, the combined teachings of Kim et al. and Hutson et al. render obvious the instantly claimed invention.
For the reasons stated above the rejection is maintained.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658